t c memo united_states tax_court zahirudeen premji and carol m premji petitioners v commissioner of internal revenue respondent carl john norby petitioner v commissioner of internal revenue respondent docket nos filed date declan j o'donnell for petitioners virginia l hamilton for respondent memorandum findings_of_fact and opinion dawson judge in these consolidated cases respondent determined the following deficiencies in petitioners' federal income taxes petitioners docket no zahirudeen and carol m premji carl john norby year deficiency dollar_figure dollar_figure in an amendment to answer filed in docket no respondent asserted an increased deficiency of dollar_figure based on the allegation that petitioners premji failed to report interest_income of dollar_figure actually or constructively received in petitioners and respondent have made concessions with respect to the amount of the interest_income received by the premjis and those concessions should be reflected in the computations for entry of the decision the primary issue in both of these cases is whether petitioners premji and norby are entitled to theft_loss deductions in resulting from their investment of funds with m l business machine company inc which through its officers and shareholders operated a ponzi scheme the resolution of this issue depends on whether there existed a reasonable_prospect_of_recovery in that year secondary issues in the premji case are whether petitioners constructively received certain amounts of interest_income in and whether certain amounts of interest actually received in constitute taxable_income to them in that year unless otherwise stated all section references herein are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts supplemental stipulation of facts and attached exhibits are incorporated herein by this reference at the time they filed their petitions in these cases zahirudeen premji mr premji and carol m premji and carl john norby mr norby resided in boulder colorado mr premji and mr norby invested funds in m l business machine company inc m l m l business machine company inc m l was a closely held colorado corporation formed in the 1970's to repair office machines and business equipment during the 1980's robert joseph daniel hatch and david parrish acquired all of m l's stock thereafter m l was used to operate a ponzi scheme m l also continued to repair office machines and business equipment but that activity generated little income the m l ponzi scheme collected funds from investors in return m l promised investors exceptionally high interest rates the first ponzi scheme surfaced in instigated by charles ponzi it is the subject of 265_us_1 investors were told that the funds were used to purchase business equipment for resale no equipment was purchased instead funds obtained from later investors were used to pay early investors their promised interest rates later investors often received no payments all of m l's equipment inventory accounts chattel paper and general intangibles were subject_to a security_agreement dated date in favor of capitol federal savings and loan capitol federal subsequently when the resolution trust corporation rtc was appointed capitol federal's receiver rtc succeeded to capitol federal's security_interest on date m l filed a petition with the united_states bankruptcy court for the district of colorado under chapter of the bankruptcy code u s c sec_701 the chapter filing was due to a clerical_error and the case was converted to a chapter proceeding on date u s c sec_1101 m l notified private investors by letter dated date that it had filed the bankruptcy petition ostensibly to prevent rtc from seizing the assets covered by the date security_interest m l sent private investors a second letter dated date purporting to inform them as to m l's status and indicating that m l would shortly obtain a loan from a european lender manns haggerskjold which would enable m l to remove itself from the chapter bankruptcy proceeding in fact there was no loan commitment from manns haggerskjold both letters contained additional false representations notably that m l's assets exceeded liabilities m l filed original bankruptcy schedules on date and an amendment on date both the original schedules and the amendment falsely showed that assets exceeded liabilities at some point not specified in the record the colorado division of securities began to investigate m l's operations as a result of its investigation on date the colorado securities commissioner filed an ex_parte motion to oust m l as debtor in possession and to have a trustee appointed in support of the ex_parte motion the securities commissioner alleged the following m l executed a security_interest in m l's date bankruptcy schedules listed assets in the amount of dollar_figure and liabilities in the amount of dollar_figure these schedules also state that m l had promissory note obligations to numerous private investors that were not listed due to claimed lack of information the date amendment lists assets in the amount of dollar_figure and liabilities in the amount of dollar_figure this amendment also indicates an additional_amount of unsecured claims in an unknown amount on date m l filed another amendment to its bankruptcy schedules this amendment also falsely showed assets in excess of liabilities in july or date christine j jobin the bankruptcy trustee filed a further amendment adding unsecured creditors the securities commissioner's motion was captioned motion for ex_parte order allowing appointment of trustee or for expedited hearing the same assets to more than one creditor m l gave its bookkeeper false information regarding payees of m l checks m l falsely claimed that its books_and_records had been audited by a certified_public_accountant named jonathan williams and m l falsely claimed to have obtained a dollar_figure million loan commitment from manns haggerskjold the securities commissioner concluded that m l's conduct was replete with facts indicating fraud dishonesty incompetence and gross mismanagement of its affairs all to the detriment of the estate creditors and past present and future investors the securities commissioner concluded that this conduct would continue to the detriment of creditors' interests the securities commissioner's ex_parte motion was made part of the bankruptcy file on date rtc joined the securities commissioner's ex_parte motion and further alleged that m l's conduct demonstrated its pattern of defrauding everyone who crossed its financial path including the bankruptcy court rtc's motion was made part of the bankruptcy file on date the bankruptcy court granted the securities commissioner's motion and christine j jobin ms by affidavit attached to the securities commissioner's ex_parte motion and made part of the record in this proceeding jonathan williams expressly denied any participation in the preparation of m l audit reports rtc's motion is captioned joinder by rtc in motion for ex_parte order allowing appointment of trustee jobin was appointed as chapter trustee ms jobin is an attorney who has dealt with bankruptcy matters for years on or about date ms jobin met with members of the colorado division of securities and was informed of m l's alleged fraud and misconduct she also received a copy of m l's bank records for late and in after reviewing m l's bank records ms jobin believed that m l was operating a check-kiting scheme ms jobin also met with robert joseph m l's president on or about date ms jobin thought that mr joseph was not telling her the truth and that the securities commissioner's fraud and misconduct allegations were accurate she also discovered that mr joseph could not document m l receivables claimed to be dollar_figure million to dollar_figure million between date and date ms jobin's suspicions as to the legitimacy of m l's operations increased and she continued to investigate its affairs during that time period she received some information that m l's inventory of computers might be paving bricks packaged to resemble computers however at the end of ms jobin was hopeful that m l's unsecured creditors would recover something from the bankruptcy_estate on date ms jobin personally went to m l's warehouse and opened a box that was to have contained computer inventory she found that the box contained only paving bricks covered with hardened foam and dirt she then concluded that m l was a ponzi scheme and that it had no inventory_assets from which creditors' claims could be satisfied on date she halted the ponzi scheme ms jobin continued to operate m l's business machine repair service in the hope of generating assets for creditors it did not perform as she hoped and she ceased its operation in date when ms jobin discovered that m l had no inventory in date she believed that the only recovery for m l creditors would be through adversary proceedings based on the legal theories of preferential transfers or fraudulent_conveyances see u s c sec_547 and m l's assets were then valued at less than dollar_figure and were encumbered by rtc's security_interest on date m l's bankruptcy case was converted to chapter approximately big_number investors were involved in m l's ponzi scheme ms jobin estimated that about of these investors received promised interest payments in date she began filing adversary proceedings against some of these investors to recover assets she filed additional proceedings in date at the time ms jobin filed the adversary proceedings against m l's investors in there was little case law on point within the jurisdiction of the united_states court_of_appeals for the 10th circuit nonetheless by date she had collected approximately dollar_figure million for the bankruptcy_estate she anticipated collecting a total of dollar_figure million at the conclusion of all proceedings ms jobin estimated that unsecured creditors would recover approximately percent of their claims and that distributions to unsecured creditors would probably be made by the end of petitioners zahirudeen and carol m premji the premjis are husband and wife who filed a joint federal_income_tax return for the year on which they reported a theft_loss of dollar_figure from their investment in m l mr premji has a degree in mechanical engineering and is a systems engineer he is not an accountant or financial analyst mr premji learned about m l from scott brayer a friend of a neighbor he knew that mr brayer had invested in m l for several years and thought his lifestyle supported his claimed m l earnings several other individuals including karen marx and ms jobin was delayed in filing these proceedings because m l's records had been removed from its offices the records were recovered pursuant to a search warrant and made available to her in date tom bird also appeared to mr premji to have made considerable sums from their investments in m l over a long period of time in july or august of mr premji reviewed a book that mr brayer gave him explaining m l's programs finances and the equipment m l claimed to sell mr brayer told him that m l was soliciting investors to finance its purchase of used fax machines for resale to a private company in russia mr premji understood he could obtain a percent return every days percent annually if he invested in m l he did not speak with a representative of m l based on newspaper reports of returns on real_estate transactions in central city colorado and on his experiences growing up in tanzania africa mr premji thought there were legitimate ways for an investor to receive an annual return of percent he concluded that an investment in m l would be a reasonable investment therefore he invested a total of dollar_figure in m l as follows date date date date date amount dollar_figure big_number big_number big_number dollar_figure he gave mr brayer cashier's checks for the amounts listed above and mr brayer delivered them to m l during date mr premji received four checks from m l in the amount of dollar_figure each that represented promised interest payments the checks were dated august august august and date and were drawn on m l's account with the bank of boulder each time he received an interest check mr premji also received a dollar_figure check representing his current principal balance mr premji cashed the four dollar_figure checks at the bank of boulder in date he did not report the dollar_figure as interest_income received for that year he did not cash the dollar_figure checks instead he returned them to m l on two occasions bank of boulder personnel refused to cash the checks because they were postdated mr premji was told to return in a day or two he did so and was able to cash the checks mr premji received six additional checks from m l as follows check number amount dollar_figure big_number big_number big_number big_number big_number date issued the checks for dollar_figure dollar_figure and dollar_figure represented mr premji's total principal advanced to m l as of the date of the check the checks for dollar_figure dollar_figure and dollar_figure represented his ten percent interest on that principal as of the date of each check mr premji did not obtain cash for any of the above-listed checks he voluntarily returned the september and date principal and interest checks to m l to maintain and increase his investment he attempted to cash the date principal and interest checks after he learned that m l had filed its bankruptcy petition he was unable to do so mr premji did not report the dollar_figure and dollar_figure checks as interest_income on his federal_income_tax return mr premji learned of m l's bankruptcy filing on date from mr brayer his remarks as to the status of investors' funds struck mr premji as sketchy and he understood that it would be some time before the payments would resume if at all mr premji did not consult an attorney accountant or financial analyst in after he learned that m l had filed the bankruptcy petition mr premji met with karen marx another m l investor on or about date but he did not state the content of their conversation in mr premji attempted to review m l's bankruptcy file but was unable to do so he attended the first meeting of m l creditors held on or about date there is no by returning the larger checks representing his total investment mr premji chose not to liquidate the investment by returning the smaller checks he increased the total principal advanced to m l evidence of the substance of the meeting he did not speak with ms jobin the bankruptcy trustee based on m l's date letters his conversations with mr brayer and karen marx and his attendance at the november creditors' meeting mr premji concluded that m l's investment materials he had reviewed in date were not accurate he questioned why m l was having difficulty securing financing if its net_worth was as claimed he interpreted the date letters as nothing more than excuses for why money was not available and an attempt by m l to cover its tracks consequently he believed that the funds he had invested with m l would not be repaid mr premji consulted an attorney in late date he was told that a suit against the bank of boulder amazing enterprises suit was planned and that several other possibilities for investor recovery were being considered shortly thereafter in date he signed a retainer agreement with the attorney's firm as a result mr premji was one of the amazing enterprises suit plaintiffs seeking to recover losses from their m l investments the amazing enterprises suit was commenced on or about date it was settled in date mr premji received dollar_figure in settlement of his claim in late his legal fees and costs associated with the suit were dollar_figure mr premji filed his federal_income_tax return on date prior thereto mr premji knew of his forthcoming involvement in the amazing enterprises lawsuit mr premji filed a proof_of_claim in the m l bankruptcy proceeding on date in the notice_of_deficiency dated date respondent disallowed mr premji's claimed theft_loss of dollar_figure on the ground that no deductible loss was sustained in petitioner carl john norby mr norby has a degree in mechanical engineering he was employed by ibm developing business machines until his retirement a few years ago he is not an accountant or financial analyst mr norby invested in m l to increase his retirement income celetha reyos one of m l's sales representatives gave him m l's financial statements history resumes of the three principals and a description of investment programs in date after reviewing the information mr norby and an ibm co-worker larry e rittenhouse met with dale krug m l's vice-president on date mr krug showed mr norby and mr rittenhouse m l's and financial statements and a partial financial statement for mr norby asked various questions about m l's operations including how m l was able to pay investors the promised high rates of return and whether the company had any problems based on the financial statements and mr krug's responses to his questions mr norby invested dollar_figure in m l on date he received a promissory note stating that his interest would be dollar_figure per month for months percent per year on date mr norby again met with mr krug and asked additional questions about m l's operations he did not know and mr krug did not tell him that the m l bankruptcy petition had been filed on date mr norby was satisfied with mr krug's replies that m l was doing fine and invested an additional dollar_figure on date he received a second promissory note stating that his interest would be dollar_figure per month for months percent per year on date ms reyos told mr norby that m l had filed the bankruptcy petition he did not receive m l's date letter and did not know about it until he received the date letter in view of his date conversation with mr krug mr norby thought both letters looked suspicious mr norby spoke with ms reyos approximately once a week during the remainder of in an attempt to determine what m l's intentions were regarding its investors he also spoke with mr joseph m l's president several times during after he learned that m l had filed for bankruptcy he did not find the information he obtained from these conversations to be positive on or about date mr norby accompanied by mr rittenhouse reviewed m l's bankruptcy file he did so because he anticipated claiming a theft_loss for his m l investment on his federal_income_tax return and he wanted to obtain documentation to support his claim mr norby read and believed that the fraud allegations made by the colorado securities commissioner and rtc were true he discovered that the manns haggerskjold loan commitment m l professed to have secured in its date letter to investors did not exist he also reviewed the bankruptcy schedules because of mr krug's failure to tell him about m l's bankruptcy petition on date and based on his understanding of the contents of the bankruptcy file mr norby did not believe m l's assets exceeded liabilities he concluded that his investment would not be repaid mr norby also learned from the bankruptcy file that ms jobin had been appointed trustee but he did not contact her he received two creditor's notices from ms jobin and filed a proof_of_claim in the bankruptcy proceeding on date he did not file a claim in because he did not believe that there would be assets remaining after secured creditors' claims were satisfied he did not contact an attorney in or in he was not involved in collateral suits to recover his m l investment mr norby sustained a loss in connection with his placement of funds with m l in the notice_of_deficiency dated date respondent disallowed mr norby's claimed theft_loss of dollar_figure on the ground that no deductible loss was sustained in claimed theft_loss deductions in opinion the parties agree that mr premji and mr norby sustained theft losses sec_165 and e they also agree that mr premji and mr norby incurred losses in transactions entered into for profit hence sec_165 controls the reporting of their theft losses the dispute is whether deductible theft losses were sustained in petitioners have the burden of proving that they are entitled to the deductions claimed rule a 290_us_111 this includes the burden of proving that a deductible loss occurred in the year claimed see 283_us_223 97_tc_200 the appropriate year for a loss deduction is the year in which the loss is sustained sec_165 sec l d see muncie v commissioner t c big_number whether a theft occurred depends on the law of the jurisdiction where the loss was sustained see also 232_f2d_107 5th cir the applicable provisions of the colorado theft statute are sections and colo rev stat and supp income_tax regs a theft_loss is sustained during the taxable_year in which the taxpayer discovers the loss sec_165 sec_1_165-1 sec_1_165-8 income_tax regs the loss is not deductible for the year in which the theft actually occurs unless that is also the year in which the taxpayer discovers the loss sec_1_165-8 income_tax regs see 344_us_167 92_tc_958 affd without published opinion 921_f2d_280 9th cir 61_tc_795 affd 521_f2d_786 4th cir however if in the year the taxpayer discovers the loss there is a claim for reimbursement for which there is a reasonable_prospect_of_recovery no portion of the loss with respect to which reimbursement may be received is sustained for purposes of sec_165 until the taxable_year in which it can be ascertained with reasonable certainty whether or not such reimbursement will be received sec_1_165-1 income_tax regs it is clear that the loss must be actual and sustained in fact 326_us_287 246_f2d_754 10th cir lapin v commissioner tcmemo_1990_343 affd without published opinion 956_f2d_1167 9th cir sec_1_165-1 income_tax regs the requirement that the taxpayer's right of recovery be considered demonstrates that a theft_loss must be evidenced by a closed and completed transaction see marine v commissioner supra pincite ramsay scarlett co v commissioner supra pincite sec_1_165-1 sec_1_165-8 income_tax regs whether there is a reasonable_prospect_of_recovery is a question of fact determined by examining all facts and circumstances sec_1_165-1 income_tax regs see boehm v commissioner supra pincite 675_f2d_1077 9th cir affg tcmemo_1979_479 ramsay scarlett co v commissioner supra pincite a reasonable_prospect_of_recovery exists when the taxpayer has a bona_fide claim for recoupment from third parties or otherwise and when there is a substantial possibility that such claims will be decided in the taxpayer's favor ramsay scarlett co v commissioner supra pincite citations omitted the taxpayer is not however required to be an incorrigible optimist and claims with only remote or nebulous potential for success will not postpone the deduction 274_us_398 ramsay scarlett co v commissioner supra pincite thus the deduction need not be postponed where the financial condition of the party against whom the claim is filed is such that no recovery could be expected jeppsen v commissioner tcmemo_1995_342 see also jensen v commissioner tcmemo_1993_393 affd without published opinion 72_f3d_135 9th cir the standard to be applied is primarily objective but the taxpayer's subjective attitude and beliefs are not to be ignored boehm v commissioner supra pincite ramsay scarlett co v commissioner supra pincite the standard is to be applied with foresight ramsay scarlett co v commissioner supra pincite one of the relevant factors is whether the taxpayer has filed a lawsuit to recoup the loss dawn v commissioner supra pincite scofield's 266_f2d_154 6th cir affg in part and revg in part 25_tc_774 filing the lawsuit soon after the end of the tax_year in which the loss was claimed suggests that the taxpayer did not consider the loss a closed and completed transaction dawn v commissioner supra pincite see also 71_tc_501 unless litigation is speculative or without merit where the taxpayer deems the chance of recovery sufficiently probable to warrant bringing a lawsuit and pursuing it with reasonable diligence to a conclusion the taxpayer should postpone the loss deduction until the litigation is terminated scofield's estate v commissioner supra pincite see also 41_tc_269 another fact which we may consider is whether the taxpayer ultimately recovered as a result of a lawsuit gale v commissioner supra pincite huey v commissioner tcmemo_1985_348 however filing a proof_of_claim in a bankruptcy proceeding has been held to be a ministerial_act that does not require the same degree of effort as pursuing a lawsuit jensen v commissioner supra the burden is on the taxpayer to show there was no reasonable_prospect_of_recovery in the year the theft_loss is claimed gale v commissioner supra pincite for the reasons stated below we hold that neither mr premji nor mr norby sustained a deductible theft_loss in both mr premji and mr norby contend that their theft losses were discovered in to the contrary respondent contends that the losses were not discovered until when ms jobin the trustee in bankruptcy first ascertained that m l was operating an illegal ponzi scheme and that its inventory did not exist regardless of the year in which the theft losses were discovered the crucial issue here as we see it is whether petitioners had a reasonable_prospect_of_recovery in when they claimed the theft_loss deductions based on the evidence presented we conclude that there was a reasonable prospect in that petitioners would subsequently recover some of their losses several facts support our conclusion first ms jobin the trustee in bankruptcy testified that she was hopeful in that she would be able to recover the investors' principal from either the assets or the operations of m l which was then in a chapter corporate_reorganization proceeding second when ms jobin discovered the ponzi scheme she saw other avenues for recovering assets for the bankruptcy_estate those avenues indeed proved fruitful in particular ms jobin instituted adversary proceedings against certain recipients of m l transfers on the basis of preferential transfers and fraudulent_conveyances these proceedings were not filed until date because the trustee encountered difficulties in obtaining data pertaining to the transfers and conveyances from m l as a result of these suits the trustee had already recovered dollar_figure million for the m l bankruptcy_estate by the time the instant cases were tried and she estimated that approximately dollar_figure million will eventually be recovered she also estimated that the total recovery will result in the general unsecured creditors including petitioners receiving about one third of their m l losses probably sometime in late although at the end of none of the relevant information for bringing the adversary proceedings had been obtained this is not the issue for federal_income_tax purposes the facts and events which formed the bases of these adversary suits and upon which the recovery could be based under federal and state law existed at the end of therefore the existence of such claims precludes the allowance in of petitioners' deductions for federal_income_tax purposes with respect to their m l losses mr premji argues that case law as to some issues raised by ms jobin in the adversary proceedings was unsettled within the jurisdiction of the court_of_appeals for the 10th circuit we disagree the law was not so uncertain as to render the prospects of success remote or nebulous or to presume that no actual recovery could be expected various other courts had decided similar issues see 265_us_1 in re united energy corp 944_f2d_589 9th cir in re agricultural research technology group inc 916_f2d_528 9th cir 878_f2d_912 6th cir in re bullion reserve of north america 836_f2d_1214 9th cir 363_f2d_90 6th cir 1_f2d_971 4th cir in re baker getty financial services inc bankr bankr n d ohio affd 974_f2d_712 6th cir in re independent clearinghouse co bankr d utah moreover the trustee has been successful in the adversary proceedings mr premji's prospect of recovering some of his losses is even stronger than that of mr norby mr premji was one of plaintiffs in the amazing enterprises lawsuit against the bank of boulder although the lawsuit was filed in date the facts that formed the basis of that suit existed in the success of the lawsuit may have depended on further investigation but that does not negate mr premji's prospects of recovery in the test is whether the taxpayer had a reasonable_prospect_of_recovery at the end of the taxable_year in which the loss is claimed not whether the taxpayer had collected enough information to successfully prosecute legal action qureshi v commissioner tcmemo_1987_153 affd without published opinion 843_f2d_1388 4th cir see also geisler v commissioner tcmemo_1988_404 affd without published opinion 955_f2d_47 9th cir mr premji discussed the amazing enterprises suit and several other possibilities for investor recovery with an attorney in late date he chose to pursue those avenues of recovery and signed the attorney's retainer agreement in date that he was willing to diligently pursue the lawsuit indicates that his prospects of recovery were reasonable rather than remote or nebulous mr premji embarked on his course to recoup his investment before he filed his federal_income_tax return on date hence before he claimed his theft a copy of the amazing enterprises suit complaint was made part of the record the suit was based on the bank of boulder's alleged improper conduct in dealing with m l's investors and in handling checks presented for payment during the operation of the ponzi scheme loss he was pursuing at least one avenue of recovering that loss the amazing enterprises suit commenced on or about date was settled in date in late mr premji received dollar_figure from the settlement that is approximately percent of his claimed theft_loss in addition mr premji filed a proof_of_claim in the bankruptcy proceeding on date the sole bankruptcy_estate assets available to satisfy creditors' claims are moneys obtained as a result of ms jobin's adversary proceedings to avoid preferences and fraudulent_conveyances ms jobin testified that she concluded in date that such proceedings would be her only avenue to satisfy creditors' claims hence in early ms jobin clearly had formulated a plan to attempt to bring assets into the bankruptcy_estate even though ms jobin did not begin to file the adversary proceedings until date the facts that formed the basis of those proceedings existed at the close of ie m l had made the payments in that ms jobin sought to avoid as to mr norby's prospects of recovery we have considered his subjective beliefs his actions are consistent with those beliefs but despite the prospect of losing his dollar_figure ms jobin did not obtain access to m l's records until date the records had been removed from m l's place of business and were obtained pursuant to a search warrant investment mr norby did not consult an attorney in or he knew that collateral suits against third parties were in progress but chose not to participate in them he did not speak with ms jobin the bankruptcy trustee in he filed a proof_of_claim in the bankruptcy proceeding on date seeking recovery_of his losses while the information mr norby obtained in indicated m l's fraud and raised questions about its true financial condition the record does not support his conclusion that objectively his prospects of recovering at least part of his investment were remote or nebulous mr norby did not offer any explanation as to why any attempt or suit for recovery would have been futile except to relate that his analysis and subjective feelings led him to believe that his principal investment in m l had been lost in that is not sufficient to meet his burden_of_proof that there was no prospect of recovery see boehm v commissioner u s pincite accordingly because we conclude that mr premji and mr norby had reasonable prospects for recovery_of some of their claimed m l losses in we hold that they are not entitled to theft_loss deductions in that yeardollar_figure petitioners may be entitled to claim theft lo sec_11 deductions in the year their claims are allowable and paid in the bankruptcy proceeding if their recoveries are less than the principal amounts they invested in m l whether mr premji constructively received interest_income in between august and date mr premji received a total of seven checks from m l representing promised interest payments he cashed the first four checks in the total amount of dollar_figure and conceded that the dollar_figure was received as interest in after he learned that m l had filed its bankruptcy petition mr premji attempted to cash the final interest check dated date in the amount of dollar_figure at an unspecified bank the bank refused to honor the check consequently respondent has conceded that the dollar_figure was not interest_income in mr premji contends that the two remaining interest checks in the amounts of dollar_figure dated date and dollar_figure dated date are not interest_income in because he could not have cashed them he made no attempt to do so instead he returned both checks to m l to increase his investment m l did increase his investment and accordingly increased the amount of his interest checks mr premji's proof_of_claim in the bankruptcy proceeding is for dollar_figure which represents his cumulative investment with m l respondent argues that the amounts of both checks constitute interest_income in because mr premji as a cash_basis taxpayer constructively received the income in that year respondent first raised this issue in her amendment to the answer seeking an increased deficiency therefore respondent has the burden_of_proof on the issue rule a the amounts of both checks would be gross_income derived from interest according to the terms of mr premji's arrangement with m l see sec_61 308_us_488 sec_1_61-1 income_tax regs an item_of_gross_income shall be included in the taxable_year when received by the taxpayer unless under the taxpayer's method_of_accounting the amount is properly reported in a different period sec_451 for a cash receipts and disbursement method taxpayer an item is includable in gross_income when it is actually or constructively received sec_1_451-1 income_tax regs income is constructively received in the taxable_year during which it is credited to the taxpayer's account set apart for him or otherwise made available so that the he may draw upon it at any time sec_1_451-2 income_tax regs however income is not constructively received if the taxpayer's control of its receipt is subject_to substantial limitations or restrictions id see also 47_tc_428 a check that is not subject_to substantial restrictions and that the taxpayer could have cashed is income when the check is received 18_tc_31 citing 12_tc_524 it follows that where the payor lacked funds to make the payment there can be no constructive receipt noel v commissioner 50_tc_702 citing 22_bta_1166 and 31_bta_1067 see also 36_tc_111 whether the funds were actually available for the taxpayer to draw on ie whether a check could be cashed is a question of fact 25_tc_499 we consider all relevant factors id see also williams v commissioner tcmemo_1994_560 295_fsupp_820 e d mo affd per curiam 422_f2d_341 8th cir we hold that mr premji did not constructively receive the dollar_figure represented by the date check because there were substantial restrictions that would have prevented him from cashing it that check was dated the same day that m l filed its bankruptcy petition hence m l's assets became property of the bankruptcy_estate on that day and the automatic_stay provided in u s c sec_362 would have prevented the bank from paying that check although u s c sec_362 creates an exception to the automatic_stay for presentment of negotiable instruments case law interpreting that provision indicates that the exception does not authorize a transfer of bankruptcy_estate property wittman v state farm life_insurance co in re mills bankr d kan see also 936_f2d_963 7th cir instead the exception prevents presentment of the instrument from violating the automatic_stay id we also hold that respondent has failed to carry her burden_of_proof that mr premji constructively received the dollar_figure represented by the date check no evidence was introduced to establish m l's bank account balance or the amounts of outstanding obligations as of date or for any relevant period ms jobin testified that m l's ponzi scheme collected approximately dollar_figure million over the months prior to date the date the bankruptcy petition was filed however there is no evidence as to what part if any of this amount was available on or about date to cover the dollar_figure check respondent relies primarily on the fact that mr premji had cashed four of m l's interest checks in date at the bank of boulder all four checks are part of the record that m l had sufficient funds in its account in date does not support a finding that funds were available on or about date respondent contends that mr premji exercised dominion and control_over the interest_income because he reinvested it rather than obtaining cash and that he included it in his dollar_figure proof_of_claim filed in the bankruptcy proceeding however these acts do not support the conclusion that mr premji could have cashed the interest checks consequently because mr premji did not constructively receive either the dollar_figure or dollar_figure represented by the checks we conclude that neither amount is includable in his gross_income for whether the dollar_figure interest actually received by mr premji should be included in his gross_income for mr premji received dollar_figure as interest in when he cashed four m l interest checks in date the dollar_figure was mr premji's promised percent return every days on his initial dollar_figure investment although mr premji has conceded that he received the dollar_figure in he contends that it is not includable in his gross_income for that year because the open_transaction doctrine applies thus allowing him to recover the full amount of his principal before including any amount of interest in income he argues that his placement of funds with m l constituted a risky and speculative investmentdollar_figure he relies on 283_us_404 45_tc_489 and 36_tc_909 affd 317_f2d_234 4th cir respondent counters that mr premji's circumstances are distinguishable from those cases and therefore the open he was to receive was uncertain mr premji has not argued that the amount of interest transaction doctrine is inapplicable mr premji bears the burden_of_proof on this issue rule a the open_transaction doctrine permits a taxpayer who receives installment payments on the sale_or_other_disposition of property to recover his basis prior to recognizing gain where the amount_realized is not susceptible to valuation see burnet v logan supra pincite it has been applied to purchasers of installment_obligations at a discount to enable the taxpayer to recover the cost and a major portion of the discount before recognizing gain where there was no reasonable certainty that all payments on the obligation would be made see liftin v commissioner supra pincite cf underhill v commissioner supra pincite thus the essence of the open_transaction doctrine is uncertainty that the taxpayer will recover the full amount of his basis or cost mr premji invested dollar_figure with m l on four separate occasions by cashier's check as follows date date date date dollar_figure big_number big_number big_number dollar_figure of the dollar_figure total amount we are here concerned with only the dollar_figure invested on date because that is the principal that gave rise to the dollar_figure in interest mr premji actually received it is our view that this situation does not fall within the parameters of the open_transaction doctrine which is limited to rare and extraordinary circumstances 72_tc_701 here we find that mr premji has failed to carry his burden_of_proof that it was uncertain he would recover his principal mr premji overlooks the fact that m l returned the full amount of his principal during date he conceded that he received a dollar_figure check representing the full amount of his principal each time he received a dollar_figure interest check although he cashed the dollar_figure checks he voluntarily chose not to liquidate his investment by cashing any one of the dollar_figure checks instead mr premji chose to reinvest that amount by returning each dollar_figure check to m l the record contains no bank account statements for m l or other evidence that any one of these dollar_figure checks would not have been honored on presentment during the month of august contrary to mr premji's assertion that his principal might not be repaid it was made available to him he voluntarily chose to reinvest that principal rather than liquidate the investment consequently we hold that mr premji has not shown that it was uncertain he would recover his dollar_figure principal and that the open_transaction doctrine applies in these circumstances thus the dollar_figure interest he received in constitutes gross_income in that year to the extent arguments made by the parties have not been addressed we deem them to be without merit to reflect concessions made by the parties and our conclusions with respect to the disputed issues decisions will be entered under rule
